Citation Nr: 1219677	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  07-09 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a service-connected chronic lumbar strain. 

2.  Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right ankle fracture. 

3.  Entitlement to an initial compensable evaluation for service-connected sarcoidosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from August 1983 to August 2003. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision rendered by the VA RO in Washington, DC.  Original jurisdiction resides with the RO in Roanoke, Virginia (the RO). 

The September 2004 rating decision granted service connection for the issues currently on appeal.  The Veteran subsequently disagreed with the assigned disability ratings and perfected an appeal. 

During the pendency of the appeal, increased evaluations from noncompensable (zero percent) ratings to 10 percent ratings were granted for the Veteran's chronic lumbar strain and right ankle disability in December 2006.  The Board notes, with respect to increased ratings, that with a claim for an original or increased rating, the Veteran will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The United States Court of Appeals for Veterans Claims (Court) further held that, where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the appeal.  Id.  As such, those issues remain in appellate status. 

In July 2009 the Veteran testified at a personal hearing which was chaired by the undersigned Veterans Law Judge (VLJ) at the Board's offices in Washington D.C.  A transcript of the hearing has been associated with the Veteran's VA claims folder.
The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

These issues were remanded by the Board for further development in April 2010.

The Board notes that additional medical evidence pertaining to the Veteran's claim for a higher evaluation for sarcoidosis was submitted after the most recent supplemental statement of the case (SSOC) was issued.  As the Veteran's claim for a higher rating for this disability will be in the Remand below, the Board finds no prejudice to the Veteran in proceeding to evaluate the Veteran's other claims as done below.

The Board notes that the Veteran's representative submitted argument in the April 2012 Appellant's Post-Remand Brief regarding the Veteran's claimed bronchiectasis.  This issue has not been addressed by the RO.  As such, the issue of entitlement to service connection for bronchiectasis has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an initial compensable evaluation for service-connected sarcoidosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected chronic lumbar strain is manifested by complaints of pain, weakness, stiffness, muscle spasms, radiating pain, and limitation of motion.

2.  The Veteran's service-connected chronic lumbar strain is not manifested by  forward flexion of the thoracolumbar spine less of 60 degrees or less; combined range of motion of the thoracolumbar spine 120 degrees or less; muscles spasm or guarding severe enough to result in an abnormal gait or spinal contour; reversed lordosis; abnormal kyphosis; or ankylosis are not shown. 

3.  The Veteran's service-connected residuals of a right ankle fracture is manifested by complaints of pain, stiffness, weakness, popping, swelling, locking, giving way, instability, incoordination, decreased speed of joint motion, and no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for service-connected chronic lumbar strain have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2011).

2.  The criteria for a disability rating in excess of 10 percent for residuals of a right ankle fracture have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.71a, Diagnostic Code 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in June 2004, May 2008, and April 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, this April 2010 letter described how disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's partial service treatment records and post-service VA treatment records are in the file.  The Board notes that the Veteran service treatment records from August 1983 to May 1987 are unavailable.  See a May 2008 formal finding that a portion of the Veteran's service treatment records are unavailable for review.  The Veteran was notified that these records were unavailable in May 2008, and the RO encouraged the Veteran to submit any copies of these records that he may have in his possession.  The Veteran responded that he had no such records in his possession.

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a Veteran's service treatment records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's complete service treatment records.  The RO first submitted a request to the National Personnel Records Center (NPRC) in December 2006, asking for all available military treatment records.  Additionally, in a January 2007 response, the NPRC indicated that the records were not located in that location.  The aforementioned May 2008 formal finding of unavailability details the extent to which VA has gone to recover the Veteran's service treatment records from August 1983 to May 1987.  There is no indication that the service treatment records still exist and are obtainable. 

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  [VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile].  In light of the foregoing unsuccessful efforts on the part of VA to obtain these records and the Veteran's response that he does not have copies of these records, the Board concludes that further efforts to locate and obtain these records would be futile. 

In passing, the Board notes that the unavailability of these records does not appear to have a material effect on the merits of this decision, as the issues contained herein are concerned with the assigned disability ratings of the Veteran's service-connected disabilities for the time period after the Veteran's active service and, as will be explained in detail, the evidence is sufficient to rate the Veteran's disabilities.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with an examination which addressed his chronic lumbar strain and residuals of a right ankle fracture most recently in August 2010.  There is no objective evidence indicating that there has been a material change in the severity of these service-connected disabilities since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner conducted the appropriate diagnostic tests and studies and noted the Veteran's assertions.  It was subsequently indicated by the examiner in September 2010 that the claims file had been reviewed.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to these claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	


 Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

Lumbar Spine Disability

In a September 2004 rating decision, the RO granted service connection for chronic lumbar strain and assigned a noncompensable evaluation effective September 1, 2003, under Diagnostic Code 5237.  In a December 2006 rating decision, the RO increased the evaluation assigned to this disability to 10 percent, effective September 1, 2003, the day following the Veteran's release from active duty.  The Veteran is seeking a higher rating. 

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received in June 2004, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine while a 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  

A 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.

A 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  

A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The Veteran underwent a VA general examination in July 2004.  The Veteran's back condition was noted as being evaluated by neurology.  In a July 2004 VA neurology examination report, the Veteran reported flare-ups of low back pain.  He reported that the pain radiates around the abdomen in a belt-like fashion, and once radiated to the right hip.  Gait was noted as normal and with good tandem.  Motor strength is 5/5 in all muscle groups bilaterally, with normal tone.  Pin and light touch are intact throughout.  Deep tendon reflexes are 2+ throughout with bilateral down going plantar reflexes.  There is no spinal percussion tenderness.  Range of motion of the lumbar spine was recorded at 115 degrees for flexion, 15 degrees for extension, 15 degrees for right and left lateral flexion, and 30 degrees of right and left rotation, all without pain.  The Veteran was diagnosed with chronic lumbar strain.  An x-ray report revealed that the lumbar spine was within normal limits.  

The Veteran underwent a VA contract examination in July 2008.  The Veteran reported stiffness, pain, and weakness.  He had no visual disturbances, numbness, fevers, bladder complaints, malaise, bowel complaints, or dizziness.  The Veteran reported that he did not experience any functional impairment from this condition.  His posture and gait were noted to be within normal limits.  Physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent and no tenderness was observed by the examiner.  There was positive straight leg raising test on the right and left.  No ankylosis of the lumbar spine was observed.  Upon examination, flexion was noted at 80 degrees with pain, extension at 30 degrees, left lateral flexion at 30 degrees, left lateral rotation at 30 degrees, right lateral flexion at 30 degrees, right lateral rotation at 30 degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Motor function and sensory function were within normal limits.  Right and left lower extremities reveal knee jerk 3+ and ankle jerk 3+.  The Veteran diagnosed with subjectively occasional low back pain and objectively slight range of motion loss, lumbar spine.  

The Board notes that the Veteran asserted at the July 2009 hearing that he experienced muscle spasms in his back, as well as pain in his hip and tingling down the right side through his right hip.

The Veteran underwent a VA examination in August 2010.  The Veteran reported intermittent pain, which interferes with his sleep and requires him to sleep on the floor with his legs propped up.  The pain was sharp at the lumbosacral spine and occasionally radiated down the posterior and lateral side of the right leg.  There was no numbness, pins, or needles.  There was no locking or giving currently.  The Veteran complained that his back would get tight, but he reported no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, fecal incontinence, erectile dysfunction, numbness, paresthesias, falls, or unsteadiness.  The Veteran reported nocturia once per night and leg or foot weakness.  There was no history of fatigue.  The Veteran reported decreased motion, stiffness, weakness, and pain.  There were no incapacitating episodes of spine disease.  Posture, gait, and head position were normal.  There was symmetry in appearance with no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or thoracolumbar spine ankylosis.  

Upon examination, the Veteran was noted as having spasm, tenderness, and pain with motion of the bilateral thoracolumbar sacrospinalis.  However, no guarding, atrophy, or weakness was noted.  It was noted that the muscle spasm, localized tenderness, or guarding was severe enough to be responsible for abnormal gait or abnormal spinal contour.  Upon examination, flexion was noted at 0 to 90 degrees, extension at 0 to 25 degrees, left lateral flexion at 0 to 25 degrees, left lateral rotation at 0 to 30 degrees, right lateral flexion at 0 to 30 degrees, right lateral rotation at 0 to 30 degrees.  There was objective evidence of pain following repetitive motion.  There were no additional limitations after 3 repetitions of range of motion.  Detailed reflex examination findings were normal.  Sensory examination findings were normal regarding the bilateral lower extremities.  Detailed motor examination revealed active movement against full resistance.  Muscle tone was normal and there was no muscle atrophy.  It was noted that the Veteran has lost less than 1 week from work during the last 12-month period due to pain and the inability to walk.  The examiner concluded by noting that there was tenderness over the lumbosacral spine but range of motion on flexion and extension were fairly normal.  Only rotation laterally on the left was somewhat decreased with pain occurring on palpation and on extension of the back.  The examiner noted no weakness or incoordination, and his gait was normal.  Repeated motion of his spine did not increase pain or decrease range of motion.  It was subsequently indicated by the examiner in September 2010 that the claims file had been reviewed.  

With regard to assigning an increased rating under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that that there is no evidence of record reflecting that the Veteran has forward flexion of the thoracolumbar spine limited to greater than 30 degrees but not greater than 60 degrees or a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  Additionally, there is no objective evidence of record reflecting that the Veteran has an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  The Board acknowledges that the August 2010 VA examiner marked yes with regard to the question of whether the muscle spasm, localized tenderness, or guarding is severe enough to be responsible for an abnormal gait or abnormal spinal contour.  However, it was also specifically noted in this examination report that the Veteran's gait was normal and the Veteran had no spinal contours.  Moreover, the Veteran's gait was noted as normal in the July 2004 and July 2008 examinations.  Thus, the Board concludes that the weight of the evidence is against a finding of symptomatology sufficient to result in an abnormal gait or abnormal spinal contour.  Accordingly, an increased rating cannot be assigned under the General Rating Formula for Disease and Injuries of the Spine.  

With regard to applying the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no objective medical evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under these criteria.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

Upon review of all relevant medical evidence of record, the Board notes that the Veteran has complained of radiating pain.  However, the Board finds no competent objective, clinical evidence reflecting that the Veteran has radiculopathy to a degree that would be considered to be more than slight in nature, if any at all, so as to warrant a separate compensable rating under Diagnostic Code 8520.  While the Veteran is competent to report symptoms such as pain radiating into his lower extremities, to the extent that these complaints are representative of symptoms analogous to incomplete paralysis of the sciatic nerve, the Board has placed greater probative value on the various examination reports and treatment records that do not document radiculopathy of either leg that is at least mild in nature.  Thus, the Board concludes that a separate rating is not warranted for either lower extremity under Note (1).

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran reported a history of stiffness, weakness, and pain at the August 2010 VA examination.  However, it was also noted that there was no additional limitations after 3 repetitions of range of motion.  In the July 2008 examination report, it was noted that the joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, as there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected chronic lumbar strain is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's service-connected chronic lumbar strain.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

Right Ankle Disability

In a September 2004 rating decision, the RO granted service connection for a right ankle fracture and assigned a noncompensable evaluation effective September 1, 2003, under Diagnostic Code 5271.  In a December 2006 rating decision, the RO increased the evaluation assigned to this disability to 10 percent, effective September 1, 2003.  The Veteran is seeking a higher evaluation.

Diagnostic Code 5010 addresses the issue of arthritis due to trauma, substantiated by x-ray findings, which is to be rated as degenerative arthritis under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2011).  

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  

Diagnostic Code 5271 specifically applies to limitation of motion of the ankle.  This diagnostic code provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).  According to Plate II of the Schedule for Ratings Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).


The Veteran underwent a VA general examination in July 2004.  He reported no current complaints with regard to his right ankle.  He had no pain, weakness, fatigability, decreased endurance, incoordination, or flare-ups.  Upon examination, there was no tenderness to palpation, no swelling, and no deformities.  Dorsiflexion was recorded at 20 degrees, plantar flexion at 35 degrees, inversion at 10 degrees, eversion at 0 degrees.  There was no pain, weakness, fatigability, decreased endurance, or incoordination noted.  The Veteran was diagnosed with status post right ankle fracture with no current complaints.  Physical examination was generally unremarkable.  An x-ray report revealed no fracture or dislocation of the right ankle.

The Veteran underwent a VA contract examination in July 2008.  The Veteran reported stiffness, pain, and lack of endurance.  He did not have weakness, swelling, heat, redness, giving way, locking, fatigability, or dislocation.  The Veteran reported that he did not have any functional impairment from this condition.  The right ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation, or guarding of movement.  Examination revealed no deformity.  Dorsiflexion was recorded at 20 degrees.  Plantar flexion was recorded at 35 degrees with pain.  The joint function was additionally limited by pain after repetitive use.  The joint function was not additionally limited by fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The above additionally limit the joint function by 0 degrees.  The Veteran was diagnosed with subjectively occasional right ankle pain and objectively slight loss of range of motion.  

The Board notes that the Veteran asserted at the July 2009 hearing that he experienced aching, pain, locking, and popping of his ankle.

The Veteran underwent a VA examination in August 2010.  The Veteran reported right ankle pain and indicated that it was worse when he walked on it or in the early morning.  It was stiff upon arising.  The ankle had a popping sound, occasional swelling, and occasional locking.  The Veteran further reported giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion.  There were no episodes of dislocation or subluxation, locking episodes, or effusion.  The condition affected the motion of the joint.  The Veteran had flare-ups.  The Veteran reported that the flares are somewhat limiting with regard to range of motion or other functional impairment.  There were no constitutional symptoms of arthritis and no incapacitating episodes of arthritis.  The Veteran was able to stand for 3 to 8 hours with only short rest periods.  He was able to walk more than 1/4 mile but less than 1 mile.  He used a brace intermittently or occasionally.  The Veteran's gait was normal.  There was no evidence of abnormal weight bearing, loss of bone or part of bone, or inflammatory arthritis.  Upon examination, tenderness was noted.  No ankle instability, tendon abnormality, or angulation were noted.  The Veteran's right dorsiflexion was recorded at 0 to 15 degrees and right plantar flexion was recorded at 0 to 45 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions of range of motion.  There was no joint ankylosis.  X-rays revealed a normal right ankle with no fracture.  It was noted that the Veteran has lost less than 1 week from work during the last 12-month period due to pain and the inability to walk.  The Veteran was diagnosed with a right ankle strain, which results in decreased mobility and pain and increased absenteeism from work.  The examiner concluded by noting that the right ankle did not show weakness of the ankle.  There was slight limitation on dorsiflexion and tenderness at lateral side of the ankle.  The Veteran reported pain on standing for long periods but the examiner is unable to evaluate this.  There was no weakness, swelling, increase in pain on repetition, or incoordination on examination.  It was subsequently indicated by the examiner in September 2010 that the claims file had been reviewed.  
 
With regard to assigning an increased evaluation under Diagnostic Code 5271, the Board notes that the August 2010 VA examination report recorded the Veteran's right dorsiflexion as 0 to 15 degrees and the right plantar flexion as 0 to 45 degrees.  The July 2008 VA examination report reflects a dorsiflexion of 20 degrees and a plantar flexion of 35 degrees.  The July 2004 VA examination report reflects a dorsiflexion of 20 degrees and a plantar flexion of 35 degrees.

Upon review of all relevant evidence of record, and in light of the ranges of motion considered to be normal for dorsiflexion and plantar flexion of the ankle, the Board finds that the aforementioned limitation of motion findings are not more than moderate in severity.  In particular, at its worst, the Veteran's right ankle disability was limited to 15 degrees of dorsiflexion and plantar flexion to 35 degrees which is consistent with moderate, but not marked, limitation of motion.  As such, an increased rating cannot be afforded under this diagnostic code. 

The Board has reviewed the remaining diagnostic codes relating to ankle disabilities.  However, the claims folder contains no medical evidence indicating that the Veteran's right ankle disability is manifested by ankylosis, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or astragalectomy.  As such, an increased rating cannot be assigned under Diagnostic Codes 5270-5274.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270-5274 (2011). 

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the July 2008 VA examination report reflects that the joint function is additionally limited by pain after repetitive use.  However, it was further indicated that the above additionally limit the joint function by 0 degrees.  Upon review of all other medical evidence of record, the Board finds that there is no objective evidence of record reflecting that the Veteran experiences additional functional loss or limitation of motion due to symptoms such as pain, weakness, weakened movement, excess fatigability, or incoordination.  Specifically, at the August 2010 VA examination, it was noted that there is no objective evidence of pain following repetitive motion and no additional limitations after 3 repetitions of range of motion.  As such, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 10 percent as contemplated by the holding in Deluca.   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected residuals of a right ankle fracture is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Fenderson, supra.

Rice Considerations

The Board also notes that the Court has held that the issue of a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when a request for TDIU is reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, in the present case, the Veteran has not explicitly raised the issue of TDIU.  Likewise, the record does not reasonably raise the issue of TDIU.  The record reflects that the Veteran was employed at the time of his most recent examinations as a project manager.  In light of the foregoing, the Board finds that entitlement to TDIU has not been raised. 



ORDER

Entitlement to an initial evaluation in excess of 10 percent for a service-connected chronic lumbar strain is denied. 

Entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of a right ankle fracture is denied.


REMAND

The Veteran is seeking entitlement to an initial compensable evaluation for service-connected sarcoidosis.  After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of this claim.

The Board notes that the Veteran underwent a VA examination most recently for his sarcoidosis claim in November 2010.  At this examination, it was noted that the Veteran has not required corticosteroid treatment.   Since this examination was conducted, however, the Veteran has submitted, among other medical records, an October 2011 medical record, in which it was noted that the Veteran has been taking prednisone for treatment of sarcoidosis.  

The Court has held that a Veteran is entitled to a new VA examination where there is evidence, including his or her statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this case, as the newly submitted medical records reflect that the Veteran's sarcoidosis now requires treatment with prednisone, the Board finds that the medical evidence of record suggests that the Veteran's disability has worsened since his last VA examination in November 2010.  Therefore, the Board finds that this claim must be remanded in order to afford the Veteran a VA examination to determine the current severity of his service-connected sarcoidosis.  

Additionally, as this issue is already being remanded for further development, the RO should take this opportunity to obtain any recent, relevant treatment records that have not yet been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable the RO to obtain any additional pertinent evidence not currently of record, to specifically include any medical records relating to his sarcoidosis claim that have not yet been associated with the claims file.  Associate any records received, including negative responses, with the claims file.

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

3. Obtain any and all relevant treatment records from Walter Reed Army Medical Center and National Naval Medical Center at Bethesda.

4. The Veteran should be scheduled for an appropriate examination to determine the nature and severity of his sarcoidosis.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination. 
All necessary tests and studies, including PFT, should be performed and clinical manifestations should be reported in detail.  Findings should specifically include post-bronchodilation readings for FEV-1, FEV-1/FVC, DLCO (SB).  If indicated and equipment is available, maximum exercise capacity set forth in ml/kg/min oxygen consumption (with cardiorespiratory limit) should be provided. 

It should also be noted whether the Veteran experiences any cor pulmonale; cardiac involvement with congestive heart failure; progressive pulmonary disease with fever, night sweats, and weight loss, despite treatment; right ventricular hypertrophy; pulmonary hypertension; episode(s) of acute respiratory failure; or whether he requires outpatient oxygen therapy and/or corticosteroid treatment, and, if so, to what extend the treatment is necessary. 

The examiner should also indicate whether there is any extra-pulmonary involvement related to the Veteran's sarcoidosis.  If so, the examiner should describe the involvement in detail identifying the specific body systems involved.

5. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the most recent SSOC was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


